Opinion issued October 3, 2002









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00765-CV
____________

KOKEE WOODS APARTMENTS, INC. 
F/K/A UNIVERSITY WOODS APARTMENTS, Appellant

V.

McDILL COLUMBUS CORPORATION, Y.C. FERNANDEZ, LAPLACE
APARTMENTS, INC., AND McDILL COLUMBUS OF TEXAS, INC., Appellee



On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 91-45122



O P I N I O N
 The Appellant has filed a motion to dismiss this appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed with prejudice.  Tex.
R. App. P. 42.1(a).
	Appellant's motion to substitute attorney is GRANTED.  All other pending
motions in this appeal are denied as moot.  The Clerk is directed to issue mandate
within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price (1)
Do not publish. Tex. R. App. P. 47.
1.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.